TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00452-CR


Allen C. Brown, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 97-830-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



O R D E R

PER CURIAM
Appellant's fourth motion for extension of time to file brief is granted.  Appellant's
counsel, Ariel Payan, is ordered to tender a brief in this cause no later than February 23, 2009.
It is ordered February 12, 2009. 

Before Chief Justice Jones, Justices Puryear and Henson
Do Not Publish